REVISED DECEMBER 16, 1998
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              ____________

                              No. 97-50663
                              ____________


            UNITED STATES OF AMERICA,


                                 Plaintiff - Appellee,

            versus


            MARINA MEDINA; MARCO ANTONIO MARTINEZ; JAVIER
            ALBERTO DELGADO,


                                 Defendants - Appellants.



            Appeals from the United States District Court
                  For the Western District of Texas


                        November 23, 1998
Before POLITZ, Chief Judge, EMILIO M. GARZA, and STEWART, Circuit
Judges.

EMILIO M. GARZA, Circuit Judge:

     Marina Medina (“Medina”), Marco Antonio Martinez and Javier

Alberto Delgado appeal their convictions and sentences. Finding no

reversible error, we affirm.

                                   I

     This   prosecution   concerned    the   smuggling   of   cocaine   and

marijuana into the United States through ports of entry at El Paso,

Texas.   Each individual smuggling operation (called a “crossing”)
began in Juarez, Mexico, with the loading of hundreds of kilograms

of cocaine or marijuana into the trunk of a car.           After receiving

a pager message from a scout that identified the traffic lane

posing the least obstacle to entry, a man drove the vehicle to the

United States Customs Service checkpoint. He was told what the car

contained before departing and knew to speed off if diverted to a

Customs Service inspection station.        After arriving in El Paso, he

left the car at a designated location and was given a ride back to

Juarez.

     United States law enforcement officials learned about the

“crossings” and began to intercept many of them.           Believing that

customs officers were less likely to detain cars occupied by a male

and a female, the smugglers responded by recruiting two sisters,

Marina and Patty Medina, to ride in vehicles making “crossings.”

They also became more daring.         For example, on one occasion, a

convoy    of   seven   automobiles    carrying   cocaine    and   marijuana

proceeded into the United States across the Stanton Street Bridge,

which runs only from El Paso to Juarez (“Stanton Street Bridge

episode”).

     Law enforcement officials eventually dismantled the smuggling

organization.    Their success was due largely to the cooperation of

Carlo Gonzalez, who was arrested hours after the Stanton Street

Bridge episode while driving a car carrying 370.14 kilograms of

cocaine.

     An indictment was returned against some of the smugglers.          It

                                     -2-
alleged that Medina, Martinez, Delgado and others had conspired to

possess      cocaine   and    marijuana    with   intent    to    distribute,   in

violation of 21 U.S.C. § 846, and had conspired to import cocaine

and marijuana into the United States, in violation of 21 U.S.C. §

963.       Based on their participation in the Stanton Street Bridge

episode, Delgado and others were charged with possession of cocaine

with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),

and with importing cocaine into the United States, in violation of

21 U.S.C. § 952(a).

       Medina, Martinez and Delgado were convicted of all charges.

Following sentencing and entry of judgment, each of them timely

appealed.

                                          II

       Medina challenges the denial of her attorney’s motion to

withdraw as violative of her Sixth Amendment right to conflict-free

counsel.1       Federal      public   defender    Maureen   Scott     represented

Medina.      Another federal public defender, Elizabeth Rogers, was

counsel for Jose Quiroz, a Government witness.2                  Scott and Rogers



       1
            “Where a constitutional right to counsel exists, [the Supreme
Court’s] . . . Sixth Amendment cases hold that there is a correlative right to
representation that is free from conflicts of interest.” Wood v. Georgia, 450
U.S. 261, 271, 101 S. Ct. 1097, 1103, 67 L. Ed. 2d 220, ___ (1981). “A conflict
[of interest] exists when defense counsel places himself in a position conducive
to divided loyalties.” United States v. Carpenter, 769 F.2d 258, 263 (5th Cir.
1985).
       2
            Although the Government planned for Quiroz to testify at trial, it
never called him as a witness. Quiroz did provide information that served as the
basis for the offense level that the probation officer recommended for Medina.
See infra p. 15.

                                        -3-
learned about their office’s representation of Medina and Quiroz

about a week before Medina’s trial.           On the day of this discovery,

Scott and Rogers both sought to withdraw, arguing that the federal

public defender’s simultaneous representation of Medina and Quiroz

created a conflict of interest.           At a hearing on her motion, Scott

said that she knew nothing about Quiroz’s case.          The district judge

refused to allow Scott to withdraw. Rogers, however, was permitted

to end her representation of Quiroz.3

      We review the denial of defense counsel’s motion to withdraw

based on a conflict of interest for abuse of discretion.                   See

United States v. Wild, 92 F.3d 304, 307 (5th Cir.), cert. denied,

___ U.S. ___, 117 S. Ct. 532, 136 L. Ed. 2d 417 (1996).                   This

process involves three steps.         We first decide whether or not an

actual conflict of interest existed.          See United States v. Rico, 51

F.3d 495, 508 (5th Cir. 1995).              If one did, we then determine

whether    or    not     the   defendant    knowingly,   intelligently     and

voluntarily waived it.4         See id.     If a valid waiver occurred, we

finally consider whether or not the district judge should have

accepted it, for a valid waiver must be rejected if allowing

representation      to    continue   undermines    the   judicial    system’s

integrity.      See id.


      3
            Quiroz’s case was before a different district judge. Rogers’ motion
to withdraw was granted minutes before Scott’s motion to withdraw was denied.
      4
            For discussion of how a defendant waives her lawyer’s conflict of
interest, see United States v. Garcia, 517 F.2d 272, 277-78 (5th Cir. 1975).

                                      -4-
      The denial of Scott’s motion to withdraw was not an abuse of

discretion.    Relevant events show that Scott never faced an actual

conflict of interest.         Scott and Rogers were ignorant of the

federal public defender’s ongoing representation of Medina and

Quiroz.5    See MODEL RULES   OF   PROFESSIONAL CONDUCT Rule 1.10(a) (1983)

(rule on imputed disqualification: “While lawyers are associated in

a firm, none of them shall knowingly represent a client when any

one of them practicing alone would be prohibited from so doing by

Rules 1.7, 1.8(c), 1.9 or 2.2.” (emphasis added)).                  When they

realized the situation, they immediately moved to withdraw.                 Cf.

LaSalle Nat’l Bank v. County of Lake, 703 F.2d 252, 259 (7th Cir.

1983) (upholding disqualification of entire law firm where law firm

had not implemented in a timely manner institutional mechanisms to

screen former attorney of client’s adversary from the case).

Although Scott was unable to do so, Rogers secured permission to

terminate her representation.           Cf. United States v. Trevino, 992

F.2d 64, 65-66 (5th Cir. 1993) (finding no actual conflict where

public defender began to work for defendant after prosecution of

co-defendant represented by another public defender had ended). As

Scott knew none of the confidences that Quiroz had exchanged with

Rogers, she then was able to continue as Medina’s attorney without

the burden of a conflict.          See United States v. Lech, 895 F. Supp.


      5
            Scott never faced the dilemma of multiple representation because she
only worked for Medina. See Vega v. Johnson, 149 F.3d 354, 357 (5th Cir. 1998)
(explaining multiple representation).

                                       -5-
586, 590-91 (S.D.N.Y. 1995) (finding no actual conflict where

public defender was ignorant of confidences Government witness had

shared with his former attorney, another public defender); cf.

LaSalle Nat’l Bank, 703 F.2d at 257 (“If the attorney can clearly

and persuasively show that he was not privy to the confidences and

secrets of [the former] client, a court will not be held to have

abused its discretion in concluding that disqualification [of the

attorney   from   representing   the     former   client’s     adversary]   is

unnecessary. . . .”).     Therefore, the district judge did not abuse

his discretion in denying Scott’s motion to withdraw as Medina’s

counsel.

                                    III

     Martinez and Delgado assert that the denial of their motion to

disqualify a juror violated their Sixth Amendment right to an

impartial jury.       See U.S. CONST. amend. VI.         A juror sent the

following note to the district judge on the last day of trial:

     As I was hearing the defense attorneys I heard that two
     of the people att: Jefferson H.S I - [misspelled word
     crossed out] attened [sic] same school & graduated from
     Jeff in 1991 Would my presence affect me personally - or
     family I have no acquaintance with them

In response, the district judge and defense counsel questioned the

juror.   The juror explained that he had worried about retaliation

when he realized that he must have attended school with Medina and

recognized one of the witnesses testifying on Medina’s behalf as a

former   classmate.      However,   he    added   that   his    concern     had


                                    -6-
dissipated    and    would   not   affect      his   decision.       Despite    this

assurance, Martinez and Delgado moved for the juror to be excused.

The district judge denied the request.

     We review for clear abuse of discretion a decision on whether

or not to dismiss a juror for lack of impartiality.                    See United

States v. Graves, 5 F.3d 1546, 1554 (5th Cir. 1993).                   We find no

error here.     In response to inquiries by the district judge and

defense counsel, the juror declared that he could be fair because

he no longer feared retaliation.              See id. at 1553-54 (finding no

abuse of discretion in refusing to dismiss juror who, in response

to questioning by the district court, stated that an attack on her

husband while in a vehicle registered in her name had not affected

her impartiality); cf. United States v. Ruggiero, 928 F.2d 1289,

1294-97, 1300 (2d Cir. 1991) (finding no abuse of discretion in

dismissal of juror who stated that his vote was motivated by fear);

United States v. McAnderson, 914 F.2d 934, 943-44 (7th Cir. 1990)

(finding no abuse of discretion in removal of jurors who reported

having received threatening telephone calls regarding the case).

The district judge did not abuse his discretion in refusing to

dismiss the juror.

                                         IV

     Martinez       maintains   that   a      material    variance   between    the

indictment’s    conspiracy      counts     and    the    evidence    requires   the

reversal of his conspiracy convictions.                 At trial, the Government


                                       -7-
presented     evidence    connecting     Martinez     to   approximately     600

kilograms of marijuana seized in Akron, Ohio.               Martinez asserts

that   this    evidence    resulted     in   the    Government    proving    two

conspiracies rather than just the one alleged in the indictment, a

situation that severely prejudiced him.

       We analyze in two phases the contention that a variance

between the indictment’s charge of a single conspiracy and the

evidence is material.       We first decide if the evidence varied from

the indictment’s allegations.          See United States v. Puig-Infante,

19 F.3d 929, 935-36 (5th Cir. 1994).               When we find a variance

between the indictment’s allegations and the evidence, we also

consider whether or not the variance prejudiced the defendant’s

substantial rights.       See id. at 936.     If we find that the variance

prejudiced the defendant’s substantial rights, then we reverse the

conviction.     See United States v. Johnson, 68 F.3d 899, 903 (5th

Cir. 1995).

       There was no material variance.             The Government presented

evidence that connected the marijuana seized in Akron to the

smuggling operation.        Moreover, even if the marijuana seized in

Akron went to a conspiracy distinct from the conspiracy alleged,

the rest of the evidence sufficed to convict Martinez on the

conspiracy counts.6        As we have said, “[W]hen the indictment

alleges the conspiracy count as a single conspiracy, but the

      6
            For a rendition of the other evidence sufficient by itself to sustain
Martinez’s conspiracy convictions, see infra pp. 9-11.

                                       -8-
government   proves   multiple   conspiracies   and   a   defendant’s

involvement in at least one of them, then clearly there is no

variance affecting that defendant’s substantial rights.”      United

States v. Limones, 8 F.3d 1004, 1009-10 (5th Cir. 1993) (internal

quotations omitted) (finding introduction of evidence relating to

other drug activities non-prejudicial even if it, in fact, showed

other, discrete conspiracies). Martinez’s contention of a material

variance, therefore, is unavailing.

                                  V

     Martinez and Delgado appeal the denial of their motions for a

judgment of acquittal.     A motion for a judgment of acquittal

challenges the sufficiency of the evidence to convict.    See FED. R.

CRIM. P. 29(a).   We review the denial of this motion de novo.   See

United States v. Greer, 137 F.3d 247, 249 (5th Cir.), cert. denied,

___ U.S. ___, 118 S. Ct. 2005, 141 L. Ed. 2d 164 (1998).     In doing

so, we consider the evidence, all reasonable inferences drawn from

it and all credibility determinations in the light most favorable

to the Government, and affirm if a reasonable jury could find the

offense’s essential elements beyond a reasonable doubt. See United

States v. Mulderig, 120 F.3d 534, 546 (5th Cir. 1997), cert.

denied, ___ U.S. ___, 118 S. Ct. 1510, 140 L. Ed. 2d 664 (1998);

United States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997),

cert. denied, ___ U.S. ___, 118 S. Ct. 1059, 140 L. Ed. 2d 121

(1998), and cert. denied, ___ U.S. ___, 118 S. Ct. 1060, 140 L. Ed.

                                 -9-
2d 121 (1998).

                                      A

     Martinez and Delgado dispute the sufficiency of the evidence

underlying their conspiracy convictions. To establish a conspiracy

under either 21 U.S.C. § 846 or § 963, the Government must prove

beyond a reasonable doubt (1) that an agreement existed between two

or more persons to violate the applicable narcotics law (i.e., a

conspiracy existed), (2) that each alleged conspirator knew of the

conspiracy and intended to join it and (3) that each alleged

conspirator   participated     (i.e.,          joined)   voluntarily   in     the

conspiracy.   See United States v. Paul, 142 F.3d 836, 839-40 (5th

Cir.), cert. denied, ___ U.S. ___, 119 S. Ct. 271, ___ L. Ed. 2d

___ (1998); United States v. Hernandez-Palacios, 838 F.2d 1346,

1348 (5th Cir. 1988); see also United States v. Brito, 136 F.3d

397, 409 (5th Cir. 1998) (reciting elements of conspiracy to

possess   marijuana   with   intent   to        distribute   and   elements   of

conspiracy to import marijuana).               It can prove a conspiracy by

circumstantial evidence alone.        See Westbrook, 119 F.3d at 1189.

“As long as it is not factually insubstantial or incredible, the

uncorroborated testimony of a co-conspirator, even one who has

chosen to cooperate with the government in exchange for non-

prosecution   or   leniency,   may        be    constitutionally    sufficient

evidence to convict.”    Id. at 1190.

     Martinez argues that his convictions cannot stand because they


                                  -10-
rest       on   “unsubstantiated    and    unreliable”    evidence))Gonzalez’s

testimony.        This contention lacks merit. Gonzalez disclosed the

following: (1) how a “crossing” worked; (2) Martinez served as

scout; (3) Martinez went on two “crossings” with Gonzalez; (4)

Martinez owned some of the drugs transported into the United

States; (5) Martinez provided Gonzalez with drugs to smuggle; and

(6) Martinez retrieved drivers in El Paso after “crossings.”                    The

jury believed Gonzalez.             As Gonzalez’s testimony was neither

factually        insubstantial     nor    incredible,    this   choice   must   be

respected.7       See United States v. Landerman, 109 F.3d 1053, 1067-68

(5th Cir.) (finding evidence sufficient to convict because jury

credited co-conspirator’s testimony that was neither factually

impossible nor incredible), cert. denied, ___ U.S. ___, 118 S. Ct.

638, 139 L. Ed. 2d 616 (1997); United States v. Greenwood, 974 F.2d

1449, 1458 (5th Cir. 1992) (finding evidence sufficient to convict

because coconspirator’s testimony, although inconsistent on some

points, was neither insubstantial nor incredible).                   Gonzalez’s

credited testimony sufficed to convict Martinez for violating §§

846 and 961.        We, therefore, hold that the district judge did not

err in denying Martinez’s motion for a judgment of acquittal on the



       7
             To bolster Gonzalez’s testimony, the Government elicited from law
enforcement officers reasons why they found him credible.        Law enforcement
officers, for example, reported that information obtained from wiretaps and
confidential informants corroborated Gonzalez’s statements. See United States
v. Hickman, 151 F.3d 446, 455 (5th Cir. 1998) (finding sufficient evidence of
guilt where Government offered evidence to corroborate cooperating co-defendant’s
testimony that defendant participated in the conspiracy).

                                          -11-
conspiracy counts.

      Delgado    deems   the   evidence     insufficient    to    sustain   his

conspiracy convictions because it proved neither that his work as

a smuggler occurred during the alleged period of the conspiracy nor

that he knew the contents of the vehicles in which he rode into the

United States.     The evidence, however, refutes these contentions.

Gonzalez’s testimony established that Delgado joined the smuggling

organization as a driver during the timeframe of the conspiracies.

Moreover, Gonzalez reported that the drivers were told what they

were hauling before leaving on a “crossing.”            Therefore, contrary

to what Delgado claims, the evidence placed him in the conspiracy

during the relevant period and established his knowledge of the

cargo in the automobiles in which he traveled.                   We reject his

challenge to the denial of his motion for a judgment of acquittal

on the conspiracy counts.

                                       B

      Delgado also considers the evidence insufficient to convict

for possession of cocaine with intention to distribute and for

importation of cocaine, arguing that no evidence placed cocaine in

the vehicle in which he traversed the Stanton Street Bridge.8                To

establish possession of cocaine with intent to distribute, the

Government must prove beyond a reasonable doubt that the defendant

(1) knowingly (2) possessed cocaine (3) with intent to distribute


      8
            At trial, Delgado tried to show that Gonzalez, in conversations with
law enforcement officers, had tied him to a car carrying marijuana.

                                     -12-
it.   See United States v. Hunt, 129 F.3d 739, 742 (5th Cir. 1997);

United States v. Molinar-Apodaca, 889 F.2d 1417, 1423 (5th Cir.

1989).    To show importation of cocaine, the Government must prove

beyond a reasonable doubt that the defendant (1) played a role in

bringing a quantity of cocaine into the United States from outside

of the United States, (2) knew that the cocaine was a controlled

substance and (3) knew that the cocaine would enter the United

States.    See United States v. Casilla, 20 F.3d 600, 603 (5th Cir.

1994).

      The evidence was sufficient to sustain Delgado’s convictions.

The district judge instructed the jury that it could find Delgado

guilty of a substantive offense if it found him guilty of the

corresponding conspiracy and if it found beyond a reasonable doubt

that, during the time he was a member of the conspiracy, his fellow

conspirators committed the substantive offense in furtherance of or

as a foreseeable consequence of the conspiracy, even though he may

not have participated in any of the acts that constituted the

substantive offense.9 Testimony supported Delgado’s conviction for

both possession and importation under this theory.              It showed the

      9
             The district judge’s instruction, recited as to each substantive
offense, followed Pinkerton v. United States, 328 U.S. 640, 645-47, 66 S. Ct.
1180, 1183-84, 90 L. Ed. 1489, ____ (1946), which held that “a party to a
conspiracy may be held responsible for a substantive offense committed by a
coconspirator in furtherance of a conspiracy, even if that party does not
participate in or have any knowledge of the substantive offense.” United States
v. Jensen, 41 F.3d 946, 955-56 (5th Cir. 1994) (internal quotations omitted); see
also United States v. Rosado-Hernandez, 614 F.2d 50, 53-54 (5th Cir. 1980)
(citing Pinkerton in holding that co-conspirator’s possession of cocaine
established guilt of defendant claiming never to have controlled cocaine
physically).

                                      -13-
following: (1) Delgado’s participation in a conspiracy to possess

cocaine with the intent to distribute and in a conspiracy to import

cocaine; (2) the Stanton Street Bridge episode involved cocaine;

(3) Delgado participated in the Stanton Street Bridge episode; and

(4) the Stanton Street Bridge episode was in furtherance of each

conspiracy.     The collective effect of this evidence, in light of

the theory of guilt, renders unimportant whether or not cocaine was

in the car in which Delgado rode across the Stanton Street Bridge.

Therefore, we find no error in the district judge’s denial of

Delgado’s motion for a judgment of acquittal as to the possession

and importation charges.

                                       VI

      Medina claims that the district judge should have based her

sentence on the marijuana, not the cocaine, attributable to her.10

The district judge instructed the jury to convict if it found

Medina had conspired to possess cocaine or marijuana with intent to

distribute.     Likewise, he told the jury to convict if it found

Medina had conspired to import cocaine or marijuana.                  The jury

returned a general verdict of guilty as to both conspiracy charges

against Medina.        Medina argues that this situation implicates

United States v. Bounds, 985 F.2d 188, 194-95 (5th Cir. 1993),

which held that a sentence must reflect the illegal drug carrying



      10
            The quantity of narcotics determines the base offense level in a case
such as this one, where the drug trafficking crime involved neither serious
bodily injury nor death. See U.S.S.G. § 2D1.1(a)(3).

                                      -14-
the lowest offense level if a general verdict leaves unclear the

illegal drug to which the jury has tied the defendant.                        As the

offense level for marijuana is lower than that for cocaine, she

posits that Bounds required the district judge to base her sentence

on the marijuana, not the cocaine, attributable to her.

          Medina’s challenge comes too late.                 In Edwards v. United

States, ___ U.S. ___, ___, 118 S. Ct. 1475, 1476-77, 140 L. Ed. 2d

703, ___ (1998), the Supreme Court rejected Bounds and held that

the   district     judge,    not   the    jury,      determines    the     controlled

substances linked to a drug conspiracy for sentencing purposes.

We, consequently, hold that the district judge committed no error

in    sentencing    Medina    based      on   the    cocaine,     rather    than   the

marijuana, attributed to her.11               See United States v. Riley, 142

F.3d 1254, 1256-57 (11th Cir. 1998) (following Edwards).

                                         VII

          Medina, Martinez and Delgado maintain that the district judge

failed to resolve factual disputes in accordance with Federal Rule

of Criminal Procedure 32(c)(1), which requires the district judge

at    a    sentencing   hearing    to     make      either    a   finding    on    each

controverted matter or a determination that no finding is necessary

because the controverted matter will not be taken into account in,

or will not affect, the sentencing.              See FED. R. CRIM. P. 32(c)(1).



      11
            For discussion of the facts underlying the district judge’s decision
to base Medina’s sentence on a quantity of cocaine, see infra note 13.

                                         -15-
We review the district judge’s implementation of Rule 32(c)(1) de

novo.     See United States v. Myers, 150 F.3d 459, 465 (5th Cir.

1998).

                                        A

     Medina objected to the Presentence Report (“PSR”) using her

participation in a “crossing” involving 288.49 kilograms of cocaine

to justify setting her offense level at thirty-eight.               She claimed

that the evidence showed her smuggling work ending before the

shipment of the 288.49 kilograms of cocaine.             The district judge

refused to consider the 288.49 kilograms of cocaine in figuring

Medina’s sentence. However, he still set Medina’s offense level at

thirty-eight, giving the following explanation for this decision:

         Elsewhere in the presentence report there is a
     discussion of her overall role and various aspects of her
     participation in the organization over a period of time.
     And I think that, were it me, I would have said that the
     . . . offense level is calculated on the basis of a
     minimum of 150 kilograms. Because that’s the significant
     figure. That’s the level that brings us to an offense
     level of 38.    And as I say, using 288.4 kilograms so
     specifically makes it appear like that’s just related to
     one particular load. And I want to make clear that my
     ruling is not based on that, but, rather, on her rather
     significant role in a major conspiracy to smuggle
     cocaine. And I find from a preponderance of the evidence
     that certainly at least 150 kilograms of cocaine is
     attributable to her as relevant conduct, and therefore
     the . . . offense level is 38.

     Medina argues that the district judge violated Rule 32(c)(1)

because    he   failed   to   resolve       her   objections   to   the   PSR’s

attributing the 288.49 kilograms of cocaine to her.             We disagree.

The district judge, in accordance with Rule 32(c)(1), explicitly

                                   -16-
refused to use the 288.49 kilograms of cocaine as the factual basis

for pegging the offense level at thirty-eight.               See United States

v. Lawal, 810 F.2d 491, 493 n.2 (5th Cir. 1987) (indicating that

the district court’s decision “‘not to take into account’” a part

of the PSR to which the defendant objected was sufficient to comply

with Rule 32(c)(3)(D)).12          He, moreover, chose to rely on other

facts in the PSR, which he was free to do as Medina raised no

objection to them.13      See United States v. Hare, 150 F.3d 419, 426

(5th Cir. 1998); see also United States v. Escudo-Moreno, 56 F.3d

578, 581 (5th Cir. 1995) (“a matter becomes ‘controverted’ . . .

only after there is an ‘unresolved objection’”).              Because of these

circumstances, Medina’s argument that the district judge violated

Rule 32(c)(1) lacks merit.14

                                          B

      Martinez    objected    to    the       PSR   attributing   at   least   150

kilograms of cocaine to him to support an offense level of thirty-

eight.     The following analysis in the PSR explained why Martinez

was deemed responsible for at least 150 kilograms of cocaine:


      12
             Federal Rule 32(c)(3)(D) was renumbered 32(c)(1) in 1994.    See FED.
R. CRIM. P. 32(c) advisory committee’s note (1994).
      13
            The district judge concluded that Medina was responsible for at least
150 kilograms of cocaine based on the following facts in the PSR: (1) the
smuggling operation primarily involved cocaine; (2) Medina admitted that she was
involved in fifteen “crossings”; and (3) the smallest cocaine seizure was 219.99
kilograms.
      14
            As the district judge based his calculation on facts other than the
288.49 kilograms of cocaine, we need not consider Medina’s claim that the
evidence regarding the 288.49 kilograms was unreliable.

                                      -17-
     Based on trial testimony and statements provided by
     cooperating co-conspirators, Martinez can be held
     accountable for at least three loads of narcotics. One
     load, which belonged to Martinez, was verified to be
     cocaine by Gonzalez. If only one of the other two loads
     which Martinez drove with Gonzalez was cocaine, Martinez
     would be accountable for at least two loads of cocaine.
     Using the smallest cocaine seizure of 485 pounds (219.99
     kilograms),   Martinez    could   conceivably   be   held
     accountable for 970 pounds (439.99 kilograms) of cocaine.
     Therefore, given the extent of Martinez’s involvement in
     the offense, it appears that the amount of cocaine
     attributed to him, 150 kilograms, is a very conservative
     estimate of the actual amount of cocaine which he could
     be held accountable for.

Martinez   maintained     that   the     evidence   failed    to   justify    his

sentence   because   it    disclosed      neither   the   time     of   his   two

“crossings” with Gonzalez nor the kinds and amounts of drugs

involved in those “crossings.”           After hearing this objection and

briefly    discussing     two    other    prosecutions       against    Martinez

involving cocaine, the district judge overruled the objection,

stating:

     And I think clearly the preponderance of the evidence
     does support and justify the conclusions in the [PSR]
     . . . as to the offense levels, the quantities, et
     cetera. And Mr. Martinez’s history of involvement with
     cocaine certainly corroborates those calculations,
     although those are separate cases that are pending in
     these other courts. But I still think the objections
     you’ve interposed should be overruled, and I’ll stand by
     the calculations in the [PSR] . . . as to his offense
     level.

     Martinez contends that the district judge’s disposition of his

objection was too cursory to comply with Rule 32(c)(1).                 However,

the district judge’s conduct fully accorded with the rule.                    See

United States v. Webster, 960 F.2d 1301, 1310 (5th Cir. 1992) (“the

                                       -18-
sentencing court may satisfy Rule 32(c)(3)(D) by rejecting a

defendant’s objection and orally adopting the PSR’s finding”); see

also United States v. Brown, 29 F.3d 953, 957-58 (5th Cir. 1994)

(rejecting the argument that the statement, “The court adopts the

factual statements contained in the [PSR] . . . as to which there

were no objections, and as to the objection the Court has overruled

those objections,” failed to satisfy Rule 32(c)(3)(D)).          We,

therefore, find no Rule 32(c)(1) violation as to Martinez.

                                 C

     Finally, Delgado objected to the PSR attributing to him the

370.14 kilograms of cocaine Gonzalez transported in the Stanton

Street Bridge episode so as to justify an offense level of thirty-

eight.   He asserted that his sentence had to derive from the

unspecified amount of marijuana that, according to Gonzalez’s

testimony at trial, was in the car in which he had ridden across

the bridge.   The district judge overruled this objection, stating:

     I think the evidence as a whole, the preponderance of
     credible evidence, is to the effect that Mr. Delgado was
     significantly involved in this organization that was
     smuggling in vast amounts of cocaine, and that the
     calculation in the [PSR] . . . which attributes something
     like 300 kilograms of cocaine to him is quite sound, if
     not conservative.     And, so, I will overrule your
     objection to the calculation in the [PSR] . . . .

Like Martinez, Delgado perceives this response to his objection as

being too brief to satisfy Rule 32(c)(1).     And, once again, we

conclude otherwise.   See, e.g., Brown, 29 F.3d at 957-58.

                                VIII

                                -19-
     Martinez       and     Delgado    contest     the      amounts   of    narcotics

attributed to them for the purpose of sentencing.                            When the

defendant has participated in a drug conspiracy, the quantity of

drugs attributable to him “includes both the drugs with which the

defendant    was    directly        involved    and    the    drugs   that     can   be

attributed to him through the conspiracy.” Brito, 136 F.3d at 415.

The weight derived from the conspiracy is the amount that the

defendant knew or reasonably should have known or believed was

involved     in    the    conspiracy      (i.e.,      the    quantity       reasonably

foreseeable).      See id.         The amount, moreover, need not be limited

to the actual quantities seized; the district judge can make an

estimate.    See U.S.S.G. § 2D1.1, comment (n.12) (stating that the

quantity of drugs can be estimated when no drug seizure occurs or

the amount seized does not reflect the scale of the offense).

     We review drug quantity determinations, as findings of fact,

for clear error. See United States v. Kelley, 140 F.3d 596, 609

(5th Cir.), cert. denied, ___ U.S. ___, 119 S. Ct. 186, ___ L. Ed.

2d ___ (1998), and cert. denied, ___ U.S. ___, 119 S. Ct. 247, ___

L. Ed. 2d ___ (1998).              A preponderance of evidence must support

them. See United States v. Leal, 74 F.3d 600, 607 (5th Cir. 1996).

The evidence, which need not be admissible at trial, must possess

“sufficient       indicia     of    reliability       to    support   its    probable

accuracy.”    Kelley, 140 F.3d at 609 (internal quotations omitted).

In this regard, the district judge “may adopt facts contained in


                                         -20-
the PSR without further inquiry if the facts have an adequate

evidentiary basis and the defendant does not present rebuttal

evidence.”   United States v. Alford, 142 F.3d 825, 832 (5th Cir.

1998), petition for cert. filed, 67 U.S.L.W. 3284 (Oct. 13, 1998)

(No. 98-626).

                                         A

     Martinez   argues     that    the       PSR    attributing    at   least   150

kilograms of cocaine to him was “speculative” because Gonzalez’s

testimony at trial failed to disclose either the type or amount of

drugs involved in the two “crossings” he made with Gonzalez.                    The

PSR on Martinez reported the following: (1) Martinez was part of at

least three “crossings,” one of which was known to have involved

cocaine; (2) the smuggling enterprise primarily involved cocaine;

and (3) the smallest cocaine seizure was 219.99 kilograms.                    These

facts   coalesced   to    permit    an        inference     that   Martinez     was

responsible for at least 150 kilograms of cocaine.                 Cf. Brito, 136

F.3d at 417 (calling the product of the number of loads and the

estimated    minimum     weight    per       load    “the   most    conservative

calculation” of the amount of drugs); United States v. Beler, 20

F.3d 1428, 1434 (7th Cir. 1994) (holding that the product of the

approximate amount of weekly or monthly cocaine purchases and the

number of weeks or months of involvement “is an acceptable method

of estimating drug quantity”).                We, therefore, hold that the

district judge’s estimate of the amount of drugs attributable to


                                    -21-
Martinez was not clearly erroneous.

                                       B

     Delgado decries the PSR holding him accountable for 370.14

kilograms of cocaine transported by Gonzalez as part of the Stanton

Street Bridge episode when Gonzalez’s trial testimony placed him in

a vehicle hauling an unspecified amount of marijuana.            The facts in

the PSR disclosed the following: (1) the smuggling operation

primarily involved cocaine; (2) Delgado participated in the Stanton

Street Bridge episode; and (3) 370.14 kilograms of cocaine was

found in Gonzalez’s car hours after the Stanton Street Bridge

episode.     An   inference    arose    from   these    facts   that    Delgado

reasonably   foresaw   the    smuggling     operation    to   involve   370.14

kilograms of cocaine.        We, consequently, hold that the district

judge’s estimate of the amount of drugs attributable to Delgado was

not clearly erroneous.

                                       IX

     Based upon the foregoing discussion, we AFFIRM the convictions

and sentences of Medina, Martinez and Delgado.




                                   -22-